NUMBER 13-08-608-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE KRISTINE FERNANDEZ AS NEXT FRIEND OF J.D.T.




On Petition for Writ of Mandamus




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Benavides

Per Curiam Memorandum Opinion (1)


 Relator, Kristine Fernandez as next friend of minor child, J.D.T., filed a petition for
writ of mandamus in the above cause on October 30, 2008.  The Court, having examined
and fully considered the petition for writ of mandamus, is of the opinion that relator has not
shown herself entitled to the relief sought.  Accordingly, the petition for writ of mandamus
is  DENIED.  See Tex. R. App. P. 52.8(a). 

										PER CURIAM

Memorandum Opinion delivered and
filed this 6th day of November, 2008.		
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).